UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1180


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

SECRETARY MICHAEL LEAVITT; ADMINISTRATOR KERRY WEEMS; CHAIR
NAOMI   EARP;  EQUAL   EMPLOYMENT   OPPORTUNITY COMMISSION;
CHAIRMAN NEIL ANTHONY GORDON MCPHIE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:09-
cv-00089-AMD)


Submitted:    May 28, 2009                   Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence       Verline         Wilder,    Sr.,     seeks    to    appeal      the

district court’s order placing his motion for appointment of

counsel in abeyance pending receipt of a response to Wilder’s

mandamus petition.                This court may exercise jurisdiction only

over    final           orders,    28    U.S.C.       § 1291      (2006),       and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.       541    (1949).        The    order     Wilder    seeks    to    appeal      is

neither       a    final     order      nor     an      appealable    interlocutory           or

collateral order.             Accordingly, we dismiss the appeal for lack

of jurisdiction.              We dispense with oral argument because the

facts    and       legal    contentions         are     adequately    presented         in   the

materials         before     the    court      and     argument    would    not        aid   the

decisional process.

                                                                                      DISMISSED




                                                 2